DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARIA HERRERA,
                             Appellant,

                                     v.

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE RMAC
              TRUST, SERIES 2016-CTT, ET AL.,
                         Appellee.

                               No. 4D20-2637

                              [October 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE12-
034656(11).

  Evan B. Plotka of Evan B. Plotka, P.A., Hollywood, for appellant.

  Adam A. Diaz of Diaz Anselmo Lindberg, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.